Dear Ms. Dougherty:
This office is in receipt of your opinion request, which has been assigned to me for research and reply.  Your request concerns the effect of congressional redistricting on the Louisiana State University Board of Supervisors' membership.
The Board of Supervisors of Louisiana State University was created under constitutional authority and its membership is further defined therein. LSA-Const. Art. VIII, § 7(A) and (B)  provide:
     Section 7.  (A) Creation; Powers.  The Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors of Southern University and Agricultural and Mechanical College are created as bodies corporate.  Subject to powers vested by this Article in the Board of Regents, each shall supervise and manage the institutions, statewide agricultural programs, and other programs administered through its system.
     (B)  Membership; Terms.  Each board shall be composed of two members from each congressional district and one member from the state at large, appointed by the governor with consent of the Senate. The members shall serve overlapping terms of six years, following initial terms fixed by law."
Act 42 of the 1992 Regular Legislative Session enacted R.S.18:1276.3 to provide for the redistricting of the state's congressional districts by reapportioning the population into seven instead of eight districts.  Because of the elimination of an eighth district, two districts are now represented by three instead of two members on the Board of Supervisors.  For purposes of reference, we include your chart reflecting prior and present membership of the Board.
Name  Old District  New District  Term Ends
Abell       7             7         6/1/94
Barney      2             2         6/1/94
Chapman     4             5         6/1/94
Cawthon     5             4         6/1/96
Conroy      1             1         6/1/94
Cusimano    1             1         6/1/94
Dore'       7             7         6/1/98
Foster     At large                 6/1/96
Freeman     8             6         Ended
LaLonde    Student                  8/31/93
LeSage      4             5         6/1/98
McCollister 6             6         6/1/94
Odgen       2             2         6/1/98
Smith       3             3         Ended
Waitz       3             3         6/1/94
Weems       8             6         6/1/96
Williams    5             4         6/1/96
Womack      6             4         6/1/96
Your questions are stated and addressed as follows:
     (1)   Do all three of the members in District 4 continue to serve until June of 1996?
The answer to your first question is in the affirmative.  The legislature contemplated the effect redistricting would have on certain board memberships within Section 3(C) of Act 42, which provides:
     "This Act shall not reduce the term of any person holding any position or office on the effective date of this Section for which the appointment or election is based upon a congressional district."
The three members in District 4, Cawthon, Williams and Womack, will continue to serve until their terms expire in June of 1996.
     (2)  Mrs. Freeman's term has ended.  May she be reappointed to serve as representative of District 6?
There are presently two other members, McCollister and Weems, who serve representing District 6.  These members presently fulfill the requirements of two appointees from each district required by LSA-Const. Art. VII, § 7(B). Mrs. Freeman's reappointment as a third member of District 6 would be a violation of this constitutional provision.  She may, however, be reappointed as a representative of District 6 if a vacancy occurs in one of the two presently filled offices, or if a vacancy occurs in the at large position.
     (3)  Does Mr. Smith continue to serve in District 3 now that his term has ended?
Mr. Smith is required to serve pending the governor's appointment of his successor.  LSA-R.S. 42:2 provides:
     "Every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office."
We hope the foregoing sufficiently responds to your inquiry. Should you have further questions concerning this matter, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK 0117E